Citation Nr: 1100429	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective dater prior to December 24, 2003, 
for service connection for tinnitus.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of cold 
injury to both hands and both feet.  

3.  Entitlement to service connection for residuals of cold 
injury to the face and both ears.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for residuals of a scapula 
fracture.  

6.  Entitlement to service connection for residuals of a cervical 
spine fracture.  

7.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder.  

8.  Entitlement to service connection for a sleep disorder, to 
include as secondary to posttraumatic stress disorder.  

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

A rating decision in March 2008 denied service connection for 
posttraumatic stress disorder (PTSD) and the Veteran initiated an 
appeal of that issue.  However, a rating decision in March 2010 
granted service connection for PTSD and assigned a 50 percent 
rating for the disability, effective October 17, 2006.  
Therefore, although the Veteran submitted a VA Form 9 in April 
2010 addressing the issue of service connection for PTSD, the 
appeal concerning that issue has been completely resolved in his 
favor.  Further, VA records indicate that neither the Veteran nor 
his attorney has filed a notice of disagreement concerning either 
the rating or the effective date assigned for the disability.  
Accordingly, no issue concerning PTSD is currently before the 
Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2010).  

Communications from the Veteran's attorney (VA Forms 9) received 
in March 2006, June 2006, June 2007, and July 2007 indicated the 
Veteran's desire for a hearing before the Board.  However, a VA 
Form 9 that was received from the attorney in April 2010 
indicated that the Veteran did not want a Board hearing, and 
instead wanted a "local" hearing.  Accordingly, the Board 
considers the request for a Board hearing withdrawn.  See 
38 C.F.R. § 20.704(e) (2010); see also 38 C.F.R. § 3.103(c) 
(2010).  The Veteran was notified of the scheduling of a hearing 
at the RO in September 2010.  The records show that he failed to 
report for the hearing, and neither he nor his attorney has 
requested that the hearing be rescheduled.  

The issues of entitlement to service connection for hepatitis C 
and for hypertension and of entitlement to a total disability 
rating based on individual unemployability are addressed in the 
remand portion of the decision below and are remanded to the RO.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
tinnitus was received by VA on December 24, 2003.  

2.  There is no evidence that a formal or informal claim for 
service connection for tinnitus was received by VA prior to 
December 24, 2003.  

3.  A rating decision in May 2004 denied service connection for 
residuals of frostbite to his hands and feet.  The Veteran 
perfected an appeal of that determination, but he withdrew his 
appeal in May 2006.  

4.  Evidence received since the May 2004 final rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for residuals of frostbite to his 
hands and feet.  

5.  The evidence does not show that the Veteran has residuals of 
a cold injury to the face and ears due to service.  

6.  The evidence does not show that the Veteran has residuals of 
a scapula fracture due to service.  

7.  The evidence does not show that the Veteran has residuals of 
a cervical spine fracture due to service.  

8.  The evidence does not show that the Veteran has a separate 
and distinct sleep disorder, but rather his symptoms of 
difficulty sleeping and nightmares are manifestations of his 
service-connected PTSD and are rated as such.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 24, 
2003, for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 5103A, 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2010).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of cold injury to both hands and 
both feet is not new and material, and therefore, the claim is 
not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

3.  Residuals of a cold injury to the face and both ears were not 
incurred in, or aggravated by, military service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  Residuals of a scapula fracture were not incurred in, or 
aggravated by, military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  Residuals of a cervical spine fracture were not incurred in, 
or aggravated by, military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

6.  A sleep disorder, to include as secondary to posttraumatic 
stress disorder, was not incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  Letters dated in August 2005, January 2006, March 
2006, and November 2006 satisfied the duty to notify provisions, 
after which the claims were readjudicated.  See 38 C.F.R. § 
3.159; Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA and non-VA medical 
treatment records identified by him, including records from the 
Social Security Administration, have been obtained.  The Veteran 
has not been accorded a VA examination for his claimed disorders.  
The Board finds that no examination is necessary concerning the 
claimed disorders because the evidence does not establish that 
the Veteran has the claimed disorders, that he sustained an 
event, injury, or disease in service, or that he has a current 
disorder that is associated with any such event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

Earlier Effective Date For Service Connection For Tinnitus

The Veteran contends that an effective date prior to December 24, 
2003, for the grant of service connection for tinnitus is 
warranted due to earlier diagnosis and treatment at a VA Medical 
Center which he asserts constitutes an informal claim.  

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall be 
the day following separation from active service or date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the effective date of an 
award of direct service connection shall be either the date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is "[a]ny communication or action indicating an 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).  

On December 24, 2003, VA received the Veteran's formal claim for 
service connection for several disabilities, including hearing 
loss.  The form did not mention tinnitus.  Subsequently, VA 
treatment records were received that included a March 2005 report 
of an audiology examination showing bilateral hearing loss.  That 
report did not mention tinnitus.  However, in September 2005, the 
Veteran wrote the RO regarding ringing in his ears.  Another VA 
audiology examination in February 2006 noted the Veteran's 
complaint of bilateral tinnitus; that examiner related the 
Veteran's tinnitus to noise exposure during service.  Thereafter, 
a rating decision in May 2006 granted service connection for 
tinnitus and assigned a 10 percent rating, effective December 24, 
2003.  

The file does not contain any document received by VA from the 
Veteran prior to December 24, 2003, indicating his intent to 
apply for service connection for tinnitus.  

As for the Veteran's claim that his diagnosis and treatment for 
tinnitus at VAMC Battle Creek is evidence of an informal claim, 
none of the treatment records in the file, including those from 
VAMC Battle Creek, reflects any complaints, diagnosis, or 
treatment for tinnitus prior to February 2006.  

Therefore, the Board finds that there is no evidence constituting 
an informal claim prior to receipt of the Veteran's formal 
service connection claim on December 24, 2003. 

Accordingly, because the Veteran's claim was filed more than one 
year after his separation from service, the earliest date that 
may be assigned for service connection for tinnitus is the date 
of receipt of his claim.  In this case, the date of the Veteran's 
claim for entitlement for service connection for tinnitus was 
received by VA in September 2005 when the Veteran wrote that he 
had ringing in his ears.  As the May 2006 rating decision 
assigned December 24, 2003, as the effective date for the grant 
of service connection, no earlier date may be assigned.  See 
38 C.F.R. § 3.400(b)(2)(i).  

Service Connection 

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) the existence of a present 
disability; (2) inservice incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

New And Material Evidence For Service Connection For Residuals Of 
Frostbite To The Hands And Feet

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  

The regulations define "new" evidence as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

In this case, a rating decision in May 2004 denied service 
connection for residuals of frostbite to the hands and feet; the 
Veteran was notified of that decision in June 2004.  In May 2005, 
he filed a notice of disagreement with the May 2004 rating 
decision.  He perfected his appeal in March 2006.  However, 
communication was received from the Veteran in May 2006 in which 
he withdrew his appeal of the issue relating to service 
connection for frostbite.  See 38 C.F.R. § 20.204 (2010).  
Therefore, the May 2004 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 19.26, 
20.200, 20.201, 20.202 (2010).  

The evidence that was of record at the time of the May 2004 
rating decision consisted primarily of the Veteran's service 
treatment records, including the report of medical history at the 
time of his separation examination, and VA treatment records 
dated from October 1999 to January 2004.  None of those records 
showed that the Veteran sustained any cold injury (frostbite) to 
his hands or feet during service, and none of the records showed 
that he had any current residuals of cold injury to his hands or 
feet.  

Evidence added to the record since May 2004 consists primarily of 
VA and non-VA treatment records.  

An April 2005 VA clinic examiner noted the Veteran's complaint of 
numbness in his hands and feet since he experienced frostbite 
during service in Korea in 1978.  The neurological examination 
was negative, except for stocking/glove loss of sensation to 
pinprick, vibration, and proprioception.  The examiner also noted 
the Veteran's consumption of over a case of beer per day for over 
20 years.  The examiner listed an impression of mild painful 
neuropathy of the hands and feet that was "most likely secondary 
to chronic alcohol abuse.  I doubt any relationship to frostbite 
in the 70's."  Motor and sensory nerve conduction studies and 
electromyography of the Veteran's right upper and lower 
extremities were conducted later in April 2005; an impression of 
"mild sensory motor peripheral neuropathy" was listed.  

None of the other treatment records received since May 2004 
mentions complaints, clinical findings, or a diagnosis of 
peripheral neuropathy.  The evidence does not show that any 
examiner has related the Veteran's peripheral neuropathy to his 
claimed frostbite during service.  

Although considerable evidence has been received since the May 
2004 rating decision, none of that evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Although the April 2005 examiner's statement concerns the claimed 
relationship between the Veteran's peripheral neuropathy and 
service, the opinion was wholly unfavorable to the Veteran, and 
so does not raise a reasonable possibility of substantiating the 
claim.  


Therefore, the Board concludes that the evidence received since 
the May 2004 rating decision concerning the issue of service 
connection for residuals of frostbite to the hands and feet is 
not new and material and that the claim is not reopened.  

Residuals Of Frostbite To Face And Ears

As noted above, the Veteran's service treatment records do not 
show that he sustained any cold injury (frostbite) during service 
in Korea.  The Veteran is competent to report his symptoms and 
the circumstances of events that occurred during service, even if 
those events are not documented in the service records.  Although 
the Veteran's statements are competent evidence as to what he 
observed, they are not competent evidence to establish a 
diagnosis of frostbite while in service.  See Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions).

Further, none of the post-service treatment records note any 
complaints, clinical findings, or diagnosis of manifestations of 
cold injury to the Veteran's face or ears.  One of the criteria 
for service connection is that the Veteran have the claimed 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Therefore, because the evidence does not show that the Veteran 
now has residuals of cold injury to the face and hands that is 
related to service, the preponderance of the evidence is against 
the Veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals Of A Scapula Fracture And Cervical Fracture 

The Veteran's service treatment records, including the report of 
medical history completed by the Veteran at the time of his 
separation examination, do not show that he sustained either a 
scapular fracture or a cervical fracture during service.  The 
post-service VA treatment records are also silent for any mention 
of previous scapula or cervical fractures.  


A VA clinic examiner in February 2005 noted the Veteran's 
complaint of neck pain; no clinical findings or diagnosis were 
reported at that time.  An examination by a private psychologist 
in July 2005 noted that, "[f]rom a physical standpoint, [the 
Veteran] suffers from arthritis, hearing loss, two fractured 
scapulas as well as an injury to his neck."  The psychologist 
did not record any pertinent physical findings.  

Although the Veteran now contends that he sustained scapula and 
cervical fractures during service, the Board finds his contention 
not to be credible in light of the negative evidence during 
service, as well as the passage of more than 20 years after 
service before he first mentioned the fractures to an examiner.  
Moreover, contrary to the Veteran's attorney's statements, no 
injury or fracture to either scapula or to the Veteran's cervical 
area is documented in the service records.  

Other than the July 2005 psychological examiner's notation that 
the Veteran had a history of scapula and cervical fractures and 
the February 2005 noted complaint of neck pain, the post-service 
treatment are otherwise completely silent for any pertinent 
complaints, clinical findings, or diagnosis.  More importantly, 
the service records, including the report of medical history 
completed by the Veteran at the time of his separation 
examination, are silent for any scapula or cervical trauma or 
fracture.  No examiner has diagnosed residuals of scapula or 
cervical fractures or indicated that the Veteran now has any 
scapula disorder or cervical disorder.  

In the absence of credible evidence that the Veteran sustained 
scapula or cervical fracture or injury during service, and 
lacking medical evidence that he now has any scapula or cervical 
disorder related to service, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Entitlement To Service Connection For A Sleep Disorder

The Veteran also contends that he has a sleep disorder that is 
due to his service-connected PTSD.  Where service connection is 
sought on a secondary basis, service connection can be granted 
for a disability which is not only proximately due to or the 
result of a service-connected condition, but can also be granted 
where a service-connected disability aggravates a nonservice-
connected disability.  See 38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Veteran's service treatment records, including the report of 
medical history completed by the Veteran at the time of his 
separation from service, are silent for any complaints, clinical 
findings, or diagnosis of a sleep disorder.  Moreover, the post-
service treatment are also silent for a diagnosis of any sleep 
disorder.  

As for the Veteran's contention that he has a sleep disorder 
secondary to his service-connected PTSD, a VA psychiatric 
compensation examiner in February 2010 noted that the Veteran had 
nightmares and a "sleep disturbance" as part of his now-
service-connected PTSD.  Other examiners, in particular the 
July 2005 private psychologist discussed above, have noted that 
the Veteran has difficulty falling asleep and staying asleep, 
waking up after two hours, with "at least two nightmares and/or 
militaristic dreams per month."  All of the references to the 
Veteran's difficulty sleeping were in conjunction with a 
psychiatric evaluation.  Moreover, no examiner has diagnosed or 
suggested the possibility of a sleep disorder that is distinct 
from the symptoms attributable to the Veteran's PTSD.  

Further, the Veteran's problems sleeping have already been 
included in the rating assigned for his PTSD.  See 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorder (2010).  VA's 
regulations prohibit evaluation of the same disability under 
various diagnoses.  38 C.F.R. § 4.14 (2010).  Therefore, the 
Board finds that the Veteran does not now have a sleep disorder 
for which a separate rating may be assigned on any basis.  

In the absence of evidence that the Veteran has a separate and 
distinct sleep disorder that is related to service or is 
secondary to a service-connected disorder, the preponderance of 
the evidence is against the Veteran's claim for service 
connection.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective dater prior to December 24, 2003, for service 
connection for tinnitus is denied.  

New and material evidence not having been presented, the claim 
for service connection for residuals of cold injury to both hands 
and both feet is not reopened.  

Service connection for residuals of cold injury to the face and 
both ears is denied.  

Service connection for residuals of a scapula fracture is denied.  

Service connection for residuals of a cervical spine fracture is 
denied.  

Service connection for a sleep disorder, to include as secondary 
to posttraumatic stress disorder, is denied.  


REMAND

The Veteran contends that he developed hepatitis C as a result of 
fluid contamination in the use of airgun injectors during 
service.  His service treatment records do not indicate whether 
any injections he received during service were by means of an 
airgun injector.  However, in light of the Veteran's statements, 
the possibility that an airgun injector was used cannot be 
excluded.  

Further, in Fast Letter 04-13 (June 29, 2004) to all VA Regional 
Offices, VA's Acting Director, Compensation and Pension Service, 
stated that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.  However, despite the lack of any scientific evidence to 
document transmission of the hepatitis C virus with airgun 
injectors, such transmission is biologically plausible.  

The post-service treatment records show that the Veteran has 
chronic hepatitis C, confirmed by liver biopsy.  They also show 
that he has a history of intranasal cocaine ingestion, tattoos, 
and skin piercings, which the Fast Letter also identified as risk 
factors for transmission of hepatitis C.  Although the record 
does not indicate when the Veteran received the tattoos or skin 
piercings, the treatment records document his intranasal use of 
cocaine until at least 2000.  However, no examiner has commented 
on the etiology of the Veteran's hepatitis C.  Therefore, the 
Board finds that a medical opinion is needed to determine whether 
the Veteran's chronic hepatitis C is due to service.  

The Veteran has also claimed service connection for hypertension 
due to his service-connected PTSD.  

The post-service treatment dated since 1999 show that the Veteran 
has hypertension, and recent treatment records indicate that he 
is now taking antihypertensive medication.  

In addition to service connection on the basis of direct service 
incurrence or due to certain presumptions, compensation is also 
payable for hypertension if secondary to a service-connected 
disability.  See 38 C.F.R. § 3.310 (2010); see also Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  The records do not 
show, however, that any examiner has commented on the etiology of 
the Veteran's hypertension.  Therefore, the Board finds that an 
examination is needed to obtain a medical opinion as to whether 
the Veteran's hypertension was caused by or aggravated by a 
service-connected disorder.  

As noted above, a March 2010 rating decision granted service 
connection for PTSD.  The record shows that the RO has not 
considered entitlement to a TDIU subsequent to that rating.  
Further, the Veteran's claim for a TDIU is inextricably 
intertwined with the other issues being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, entitlement to a 
TDIU must again be considered after completion of the other 
development directed herein.  

Accordingly, the case is remanded for the following actions:  


1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for hepatitis C or 
hypertension.  The RO must attempt to 
procure copies of all records which have 
not previously been obtained, to include 
all VA medical records.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his attorney must then be 
given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine 
the etiology of his hepatitis C.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the requested 
study.  

The examiner must provide an opinion as to 
whether the Veteran's hepatitis C resulted 
from the claimed use of airgun injectors 
during service.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.  

3.  The Veteran must also then be afforded 
the appropriate examination to determine 
the etiology of his hypertension.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the requested 
study.  

The examiner must provide an opinion as to 
whether any hypertension found (1) began 
during service or within one year after 
the Veteran's separation from service in 
February 1981; (2) was caused by his 
service-connected PTSD or other service-
connected disability; and (3) was 
aggravated by a service-connected 
disability; if aggravated, the examiner 
must provide an opinion as to the degree 
of aggravation attributable to a service-
connected disability.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  

5.  After the above development has been 
completed, the Veteran's claims for 
service connection for hepatitis C and for 
hypertension, to include as secondary to 
PTSD, must be readjudicated.  The issue of 
entitlement to a TDIU must also be 
readjudicated.  If any claim on appeal 
remains denied, the Veteran and his 
attorney must be provided a supplemental 
statement of the case.  After the Veteran 
and his attorney have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


